DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                       ALEXANDER FISHBEYN,
                            Appellant,

                                     v.

                       BOARDWALK 2001, LLC,
                            Appellee.

                               No. 4D20-1143

                          [February 25, 2021]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Carlos A. Rodriguez, Judge; L.T. Case No. CACE18-
17023.

   Michael L. Cotzen of Cotzen Law, P.A., Aventura, for appellant.

   Joshua J. Shore and Joseph J. Huss of Krinzman Huss Lubetsky
Feldman & Hotte, Fort Lauderdale, and Jordan I. Wagner of Law Offices of
Jordan I. Wagner, Fort Lauderdale, for appellee.

PER CURIAM.

  Affirmed.

WARNER, DAMOORGIAN and FORST, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.